Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161564 & (17)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  VICTORIA BURTON-HARRIS,                                                                             Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161564
                                                                   COA: 353999
                                                                   Wayne CC: 20-007116-AW
  WAYNE COUNTY CLERK and WAYNE
  COUNTY ELECTION COMMISSION,
           Defendants-Appellees,
  and
  KYM WORTHY,
          Intervenor Defendant-Appellee,
  and
  ROBERT DAVIS,
           Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 1, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court. To the extent the application also seeks leave to
  appeal prior to decision by the Court of Appeals, it is DENIED, because the Court is not
  persuaded that the remaining questions presented should be reviewed by this Court before
  consideration by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 15, 2020
         s0714
                                                                              Clerk